Citation Nr: 1427893	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  09-11 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to a psychiatric disability other than PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from May 1974 to May 1977.  He also had nine months of inactive service.  

This appeal comes before the Board of Veterans' Appeals (Board) from different decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In November 2008, the RO reopened but denied claims for service connection for bilateral hearing loss and tinnitus.  In March 2009, the RO denied a claim for service connection for posttraumatic stress disorder (PTSD).  

In July 2011, the Veteran testified before the undersigned at a Board hearing.  A transcript of the hearing has been associated with the file.  

In October 2011, the Board recharacterized the issues regarding bilateral hearing loss and tinnitus as claims for service connection under 38 C.F.R. § 3.156(c) (2013), rather than new and material evidence claims, and remanded the appeal for further development.  In the remand, the Board noted that the Veteran had psychiatric diagnoses other than PTSD and recharacterized the issue as entitlement to service connection for a psychiatric disability, to include PTSD.  

While on remand, the Appeals Management Center (AMC) granted service connection for PTSD.  As such is considered a full grant of pertaining to the aspect of the claim concerning PTSD, that matter is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  However, service connection for a psychiatric disability other than PTSD still remains in appellate status.  In this regard, the Board notes diagnoses of record includes, schizoaffective disorder, psychotic disorder and a bipolar disorder.

In considering this appeal, the Board has reviewed documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss and tinnitus are due to noise exposure in service.  He claims that during service he was exposed to demolition explosives, truck driving, combat training exercises, artillery and being stationed near trucks, as well as the noise from being around nosey equipment (artillery, heavy equipment).  The Veteran worked in service as a Combat Construction Specialist, as part of the Combat Engineer Unit.  His reported noise exposure is consistent with his military assignment.  The question becomes whether there is a nexus between the Veteran's current hearing loss and tinnitus to service, including the reported noise exposure in service.  In response to the Board's October 2011 Remand, the Veteran was scheduled for a VA examination, to include an etiology opinion.  In March 2012, the Veteran underwent a VA examination and a negative etiology opinion was offered.  The Board notes that the opinion is not adequate.  In giving the negative opinion, the examiner related that there was no evidence the Veteran suffered acoustic trauma.  However, the Veteran's competent and credible statements regarding his exposure to acoustic trauma was not discussed.  The examiner also stated that there was no evidence that the Veteran suffered hearing loss during military service.  A review, however, of a May 1976 audio study shows that the Veteran had 40 decibels at 500 hertz and in February 1977 he had 30 decibels at 3000 hertz.  The examiner failed to acknowledge these findings in reaching a conclusion that there was no hearing loss in service.  In light of the foregoing, another VA examination and opinion is needed prior to an adjudication of the claims.

In the May 2014 Appellate brief, the Veteran's representative argued that service connection should also be adjudicated based on an aggravation theory of entitlement.  As there was no tinnitus noted on the Veteran's entrance examination, the only other theory based on aggravation would be based on a secondary service connection basis.  This will be addressed in the action paragraphs below.

Schedule the Veteran for a VA examination to determine whether the Veteran has a psychiatric disorder other than PTSD which is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new audiology examination.  The examiner must interview the Veteran as to the history of his noise exposure, hearing loss and tinnitus.  This should include a discussion concerning the onset of his hearing loss and tinnitus symptoms.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must discuss in the report the relevant contents of the claims file as well as the relevant statements provided by the Veteran.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hearing loss and/or tinnitus had onset during or were caused by his active service.  In so doing, the examiner should speak to any medical literature, studies or other research that addresses the possibility of delayed onset of hearing loss many years after noise exposure.  The examiner's opinion must include detailed rationale for any conclusion reached.  In giving the opinion, the examiner should accept the Veteran's report of noise exposure in service (demolition explosives, artillery fire, truck driving, combat training exercises, artillery, being stationed near trucks, as well as the noise from being around nosey equipment (artillery, & heavy equipment). 

If it is determined that the Veteran's hearing loss is related to service, state whether the Veteran's tinnitus is caused by or increased the severity of the tinnitus (i.e. aggravated).  If aggravation is found, identify that aspect of the disability which is due to aggravation.  

2.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining whether he has a psychiatric disability, other than PTSD, which is related to service.  In this regard, the examiner should opine whether it is at least as likely as not (i.e. a 50-50 probability) that the Veteran has a psychiatric disability, other than PTSD, to specifically include schizoaffective disorder, psychotic disorder, and a bipolar disorder which is related to service, including any incidents of service.  In giving an opinion, the examiner should note the psychiatric diagnoses of record and state whether they are related to service.  If any psychiatric disorder of record and cited herein, other than PTSD, is considered a misdiagnosis, the examiner should give a rationale for concluding such.

3.  Thereafter, readjudicate the claims, including whether service connection for a psychiatric disorder, other than PTSD, including schizoaffective disorder, psychotic disorder and a bipolar disorder is warranted.  If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to this Board, if in order.  



						CONTINUE ON THE NEXT PAGE

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


